DETAILED ACTION
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on
 	sale or otherwise available to the public before the effective filing date of the claimed invention.
2. 	Claims 1, 3, 5, 9-11, 13, 15-16, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ge et al. (US 2015/0081449 A1).
          	As in independent Claim 1, Ge teaches a computer-implemented method comprising: 
determining, by a computing system (pars. 84-86), a first post published in a feed (figs. 6B, at least pars. 56, 60, 79-80, a computing system (or a newsfeed manger 110) can determine posts or comments in a newsfeed; further see pars. 17, 20, 50); 
determining, by the computing system, a second post to be merged with the first post into a single post based on similarity of subject matter associated with the first post and the second post (figs. 6B, at least pars. 56, 60, 79-80, the computing system can determine the posts/comments having similarity of subject matter using keyword or keyword phrase for combining them into a single combined post; further see pars. 17, 20, 50); and 
causing, by the computing system, the first post and the second post to be merged into the single post (figs. 6B, at least pars. 56, 60, 79-80, the computing system combines the posts/comments in a single combined post; further see pars. 17, 20, 50).  

 	As in Claim 3, Ge teaches all the limitations of Claim 1. Ge further teaches that 
the subject matter associated with the first post and the second post is determined by a machine learning model trained to determine a probability a content item contains selected subject matter (at least pars. 30, 58-60, a marching learning module 310 analyzes and determines relevancy of subject matter to predict which subject matter (content items) is more relevant); pars. 

 	As in Claim 5, Ge teaches all the limitations of Claim 3. Ge further teaches that the machine learning model generates sets of content features that correspond to the subject matter associated with the first post and the second post and probabilities the content features are in the first post and the second post, and wherein the similarity of the subject matter associated with the first post and the second post is based on an overlap in the sets of content features (at least pars. 30, 58-60).
	
	As in Claim 9, Ge teaches all the limitations of Claim 1. Ge further teaches providing, by the computing system, the single post in a message to a user (see figs. 6B, at least pars. 56, 60, 79-80).  

	As in Claim 10, Ge teaches all the limitations of Claim 1. Ge further teaches providing, by the computing system, an indication in an interface that the single post is in the process of being published (see figs. 6B, at least pars. 56, 60, 79-80, the combined newsfeed can be highlighted for a viewing user to see on the newsfeed).

	Claims 11 and 16 are substantially similar to Claim 1 and rejected under the same rationale.


 	Claims 13 and 18 are substantially similar to Claim 3 and rejected under the same rationale.

 	Claims 15 and 20 are substantially similar to Claim 5 and rejected under the same rationale.


Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention 
is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

3. 	Claims 2, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ge et al. (US 2015/0081449 A1) in view of Lin et al.  (US 2014/0258358 A1).
 	As in Claim 2, Ge teaches all the limitations of Claim 1. Ge does not teach that the similarity of subject matter associated with the first post and the second post is determined based on at least one of geographical locations or timestamps associated with the first post and the second post.  
	However, in the same field of the invention, Lin teaches that the similarity of subject matter associated with the first post and the second post is determined based on at least one of geographical locations or timestamps associated with the first post and the second post (figs. 3A-3B, par. 33, similar messages can be combined into a sing message with time information).  
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the combining of the posts with the similarity of the subject taught by Ge with determining of the similarity of the subject matter with the timestamps taught by Lin to determine the similarity of the subject matter with the timestamps when the computing system combines the posts into the single post. The motivation or suggestion would be to determine similarity of subject matter with timestamps for combining posts into a single post that allows a user to effectively facilitate viewing and replying to social data.

	Claims 12 and 17 are substantially similar to Claim 2 and rejected under the same rationale.


4. 	Claims 4, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ge et al. (US 2015/0081449 A1) in view of Bourdev et al. (US 2015/0036919A1).
	As in Claim 4, Ge teaches all the limitations of Claim 3. Ge does not teach that the machine learning model is trained based on a training set of content items correlated with a content class, wherein the correlation of the training set of content items with the content class is determined based on contextual cues associated with the training set of content items, and wherein the machine learning model is trained to generate a visual pattern template associated with the content class.  
 	However, in the same filed of the invention, Bourdev teaches that the machine learning model is trained based on a training set of content items correlated with a content class, wherein the correlation of the training set of content items with the content class is determined based on contextual cues associated with the training set of content items, and wherein the machine learning model is trained to generate a visual pattern template associated with the content class (see at least pars. 71-72, 73-85).
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the combining of the posts with the similarity of the subject taught by Ge with generating of the visual pattern template associated with the content class using machine learning model or classifier taught by Bourdev to generate the visual pattern template associated with the content class using machine learning model or classifier when the computing system combines the posts into the single post. The motivation or suggestion would be to provide a way to generate visual pattern template associated with content class using machine learning model to efficiently determine similar subject matter associated with posts.

	Claims 14 and 19 are substantially similar to Claim 4 and rejected under the same rationale.


5. 	Claim 6 is are rejected under 35 U.S.C. 103 as being unpatentable over Ge et al. (US 2015/0081449 A1) in view of Agarwal et al. (US 2016/0062605 A1).
 	As in Claim 6, Ge teaches all the limitations of Claim 1. Ge does not teach providing, by the computing system, a request for a user confirmation to merge the first post and the second post into the single post; and causing, by the computing system, the single post to be published in response to the user confirmation.  
 	However, in the same filed of the invention, Agarwal teaches providing, by the computing system, a request for a user confirmation to merge the first post and the second post into the single post (pars. 5, 62); and 
causing, by the computing system, the single post to be published in response to the user confirmation (pars. 5, 62).  
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the combining of the posts with the similarity of the subject taught by Ge with the combining/collapsing of the messages via the confirmation affordance taught by Agarwal to combine/collapse the messages via the confirmation affordance when the computing system combines the posts into the single post. The motivation or suggestion would be to provide a way to combine messages via a confirmation affordance that allows a user to either accept or reject options.


6. 	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ge et al. (US 2015/0081449 A1) in view of Su et al. (US 2016/0072755 A1) and further in view of Decoufle, Christopher J.  (US 2016/0096110 A1).
 As in Claim 7, Ge teaches all the limitations of Claim 1. Ge does not teach providing, by the computing system, a first option to revert the single post into the first post and the second post; causing, by the computing system, the single post to be separated into the first post and the second post based on the first option; providing, by the computing system, a second option to publish the first post or the second post in a new post; and causing, by the computing system, the first post or the second post to be published as the new post based on the second option.  
However, in the same filed of the invention, Su providing, by the computing system, a first option to revert the single post into the first post and the second post (fig. 5, pars. 56-57, with a expand button, collapsed messages can be expanded); 
causing, by the computing system, the single post to be separated into the first post and the second post based on the first option (fig. 5, pars. 56-57).
	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the combining of the posts with the similarity of the subject taught by Ge with the expanding of the collapsed messages with the expand button taught by Su to expand the collapsed messages with the option when the computing system combines the posts into the single post. The motivation or suggestion would be to provide options to expand or collapse messages for a user’s convenience.
Su and Agarwal do no teach providing, by the computing system, a second option to publish the first post or the second post in a new post; and causing, by the computing system, the first post or the second post to be published as the new post based on the second option.  
However, in the same filed of the invention, Decoufle teaches providing, by the computing system, a second option to publish the first post or the second post in a new post (par. 161, with a sharing option, a post (e.g. previously posted post) can be shred (or sent/posted) with others); and 
causing, by the computing system, the first post or the second post to be published as the new post based on the second option (par. 161).  
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the combining of the posts with the similarity of the subject taught by Ge with expanding of the collapsed messages with the expand button taught by Su with the sharing of the post via the sharing option taught by Decoufle  to share the post via the sharing option when the computing system combines the posts into the single post. The motivation or suggestion would be to provide a sharing option so that a user can easily share previously posted posts with others.


7. 	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ge et al. (US 2015/0081449 A1) in view of in view of Su et al. (US 2016/0072755 A1).
As in Claim 8, Ge teaches all the limitations of Claim 1. Ge does not teach providing, by the computing system, an interface to update the single post with a content item selected by a user; and causing, by the computing system, the content item to be merged into the single post with the first post and the second post.  
 	However, in the same filed of the invention, Su teaches providing, by the computing system, an interface to update the single post with a content item selected by a user (fig. 5, at least pars. 55-56, a new comment can be appended to a combined/collapsed message); and 
causing, by the computing system, the content item to be merged into the single post with the first post and the second post (fig. 5, at least pars. 55-56).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the combining of the posts with the similarity of the subject taught by Ge with the updating of the combined message with the newly added comment taught by Su to update the combined message with the newly added comment after combining posts into the single post. The motivation or suggestion would be to update a combined/collapsed message for the user’s convenience.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rinna Yi whose telephone number is (571) 270-7752 and fax number is (571) 270-8752. The examiner can normally be reached on M-F 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached on (571) 272-3644. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RINNA YI/
Primary Examiner, Art Unit 2144